DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 07/12/2022.
Claims 1, 7, 9, 15, 17, 18 and 20 have been amended, and no claim has been added or canceled.  Currently, claims 1-20 are pending.

Response to Arguments

In view of amendments to claims 9 and 17, claims 9 and 17 are no longer interpreted as including means-plus-function limitations.

Amendments to claims 7, 15 and 20 along with arguments presented in Remarks (pages 8-9) are not effective to overcome 112(b) rejection presented in the previous Office action.  Therefore, the 112(b) rejection with respect to claims 7, 15 and 20 is maintained.

Applicant’s arguments with respect to independent claim 1 (see Remarks, filed 07/12/2022, pages 10-14) and similarly applied to other independent claims 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 15, 16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 7, 15 and 20, the recited “the original electronic fingerprint comprises…a first portion… AND a second portion” raises a question how a fingerprint of a file can include two portions as recited.  The paragraph [0065] as indicated by Applicant only discloses that by managing the fingerprint of a file separated from the file, the fingerprint of the file can still be used for the authenticity of an electronic file derived from the file even when the file is deleted.  It does not mention how the fingerprint is changed or combined with an portion generated when the file is changed or deleted as recited.  Therefore, the metes and bounds of the claimed invention are unclear.

Claim 10 recites the limitation "the communication unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the communication unit" in line 1 and the limitation “the memory unit” in line 6.  There is insufficient antecedent basis for these limitations in the claim.

Claim 18 recites the limitation "the original electronic file generation apparatus" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation "the original electronic file generation apparatus" in line 3 and line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-12 and 15-20 (effective filing date 11/21/2018 or 11/24/2017 (if perfected)) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (U.S. Publication No. 2016/0381436, Publication date 12/29/2016).

As to claim 1, Yu et al. teaches:
“A method of managing an original electronic fingerprint of an original electronic file”  (see Yu et al., Fig. 4 and [0079]-[0080]), the method comprising:
“receiving an original electronic fingerprint of an original electronic file from an original electronic file generation apparatus generating the original electronic file via a communication network, separately from the original electronic file” (see Yu et al., [0040] for receiving, by the identification server, the VDNA fingerprints of master contents from content owners to store in the fingerprint database of the identification server, wherein each device/system associated with each content owner can be interpreted as an original electronic file generation apparatus as recited; also see Fig. 3, Fig. 4 and [0080]),
“wherein the original electronic file is not received when the original electronic fingerprint of the original electronic file is received” (see Yu et al., [0041] wherein the content owners only submit the VDNA fingerprints extracted from the master media content and not provide the original master media content to the identification server),
“wherein the original electronic fingerprint is generated by the original electronic file generation apparatus” (see Yu et al., [0127] wherein the content owners prepare and extract/generate VDNA fingerprints from their master media content, wherein each device/system associated with each content owner can be interpreted as an original electronic file generation apparatus as recited; also see [0132]). 

As to claim 2, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Yu et al. teaches:
“receiving, at least one of an original storage path information of the original electronic file, a first identifier of the original electronic file generation apparatus and an original meta information of the original electronic file, together with the original electronic fingerprint from the original electronic file generation apparatus” (see Yu et al., [0040] for receiving metadata information of the media content together with the VDNA fingerprints of the media content from the content owners (i.e., original electronic file generation apparatus)).

	As to claim 3, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
	Yu et al. teaches:
“wherein the original electronic fingerprint is generated when the original electronic file is generated or when at least part of the original electronic file is backed up” (see Yu et al., [0127] and [0132] for extracting/generating VDNA fingerprints from the master media content generated by the content owners).  

As to claim 4, this claim is rejected based on the same reason as above to reject claim 2 and is similarly rejected including the following:
Yu et al. teaches:
“further comprising a processor configured to store at least one of the original storage path information of the original electronic file, the first identifier of the original electronic file generation apparatus and the original meta information of the original electronic file, which is received from the original electronic file generation apparatus, in a memory unit to be mapped to the original electronic fingerprint” (see Yu et al., [0040] for receiving metadata information and VDNA fingerprints from content owners (i.e., original electronic file generation apparatus), and storing metadata information of the content in combined with the VDNA fingerprint of the content in the database (i.e. memory unit) of the identification server; also see [0080]).

As to claim 7, this claim is rejected based on the same reason as above to reject claim 9 and is similarly rejected including the following:
Yu et al. teaches: 
“wherein the original electronic fingerprint comprises: a first portion generated by the original electronic file generation apparatus during the generation of the original electronic file; AND a second portion generated when the original electronic file generated by the original electronic file generation apparatus is changed or deleted” (see Yu et al., [0127] and [0132] for generating VDNA fingerprints for media contents generated by content owner).

As to claim 8, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Yu et al. teaches:
“receiving a derived electronic fingerprint of a derived electronic file from a derived electronic file generation apparatus generating the derived electronic file vie the network, separately from the derived electronic file, the derived electronic being derived from the original electronic file” (see Yu et al., Fig. 3, [0063], [0075] for receiving VDNA fingerprint data generated from content/file from front-end users); and
“outputting a result of comparing the original electronic fingerprint and the derived electronic fingerprint with each other” (see Yu et al., [0037]-[0038] and Fig. 3 for feedback the result based on comparing the incoming VDNA fingerprint with the VDNA fingerprints of registered master media).
	 
As to claim 9, Yu et al. teaches:
“An apparatus for managing an original electronic fingerprint for an electronic device”  (see Yu et al., Fig. 3, Fig. 4 and [0079]-[0080]), the apparatus comprising:
“a communication interface configured to receive an original electronic fingerprint of an original electronic file from an original electronic file generation apparatus generating the original electronic file via a communication network, separately from the original electronic file” (see Yu et al., Fig. 3 and [0040] for receiving, by the identification server, the VDNA fingerprints of master contents from content owners to store in the fingerprint database of the identification server, wherein each device/system associated with each content owner can be interpreted as an original electronic file generation apparatus as recited, wherein any code/module for communicating with other devices/systems in the network can be interpreted as equivalent to a communication interface as recited); and
“a memory configured to store the original electronic fingerprint” (see Yu et al., Fig. 3 and [0040] for storing the VDNA fingerprints in the fingerprint database (i.e., memory) of the identification server)
“wherein the original electronic file is not received when the original electronic fingerprint of the original electronic file is received” (see Yu et al., [0041] wherein the content owners only submit the VDNA fingerprints extracted from the master media content and not provide the original master media content to the identification server),
“wherein the original electronic fingerprint is generated by the original electronic file generation apparatus” (see Yu et al., [0127] wherein the content owners prepare and extract/generate VDNA fingerprints from their master media content, wherein each device/system associated with each content owner can be interpreted as an original electronic file generation apparatus as recited).

As to claim 10, this claim is rejected based on the same reason as above to reject claim 9 and is similarly rejected including the following:
Yu et al. teaches:
“wherein the communication unit is further configured to receive at least one of an original storage path information of the original electronic file, a first identifier of the original electronic file generation apparatus and an original meta information of the original electronic file, together with the original electronic fingerprint from the original electronic file generation apparatus” (see Yu et al., [0040] for receiving metadata information of the media content together with the VDNA fingerprints of the media content from the content owners (i.e., original electronic file generation apparatus)).

As to claim 11, this claim is rejected based on the same reason as above to reject claim 9 and is similarly rejected including the following:
	Yu et al. teaches:
“wherein the original electronic fingerprint is generated when the original electronic file is generated or when at least part of the original electronic file is backed up” (see Yu et al., [0127] and [0132] for extracting/generating VDNA fingerprints from the master media content generated by the content owners).

As to claim 12, this claim is rejected based on the same reason as above to reject claim 10 and is similarly rejected including the following:
Yu et al. teaches:
“further comprising a processor configured to store at least one of the original storage path information of the original electronic file, the first identifier of the original electronic file generation apparatus and the original meta information of the original electronic file, which is received from the original electronic file generation apparatus, in a memory unit to be mapped to the original electronic fingerprint” (see Yu et al., [0040] for receiving metadata information and VDNA fingerprints from content owners (i.e., original electronic file generation apparatus), and storing metadata information of the content in combined with the VDNA fingerprint of the content in the database (i.e. memory unit) of the identification server; also see [0080]).
  
As to claim 15, this claim is rejected based on the same reason as above to reject claim 9 and is similarly rejected including the following:
Yu et al. teaches: 
“wherein the original electronic fingerprint comprises: a first portion generated by the original electronic file generation apparatus during the generation of the original electronic file; AND a second portion generated when the original electronic file generated by the original electronic file generation apparatus is changed or deleted” (see Yu et al., [0127] and [0132] for generating VDNA fingerprints for media contents generated by content owner).

As to claim 16, this claim is rejected based on the same reason as above to reject claim 9 and is similarly rejected including the following:
Yu et al. teaches:
“wherein the communication unit is further configured to receive a derived electronic fingerprint of a derived electronic file from a derived electronic file generation apparatus generating the derived electronic file vie the network, separately from the derived electronic file, the derived electronic being derived from the original electronic file” (see Yu et al., Fig. 3, [0063], [0075] for receiving VDNA fingerprint data generated from content/file from front-end users),
“the memory unit is further configured to store the derived electronic fingerprint” (see Yu et al., [0075] for storing the received VDNA fingerprint for processing; also see [0025]), and
“the apparatus further comprising a processor configured to output a result of comparing the original electronic fingerprint and the derived electronic fingerprint with each other” (see Yu et al., [0037]-[0038] and Fig. 3 for feedback the result based on comparing the incoming VDNA fingerprint with the VDNA fingerprints of registered master media).

	As to claim 17, Yu et al. teaches:
“A system for managing an original electronic fingerprint for an electronic device”  (see Yu et al., Fig. 3, Fig. 4 and [0079]-[0080]), the system comprising:
“a first electronic apparatus configured to generate an original electronic file and an original electronic fingerprint of the original electronic file” (see Yu et al., [0040] and [0127] wherein the content owners prepare and extract/generate VDNA fingerprints from their master media content, wherein each device/system associated with each content owner can be interpreted as a first electronic apparatus as recited; also see [0132]); and
“a second electronic apparatus configured to receive the original electronic fingerprint via a communication network, separately from the original electronic file” (see Yu et al., [0040]-[0041] for receiving, by the identification server, the VDNA fingerprints of master contents from content owners to store in the fingerprint database of the identification server, wherein each device/system associated with each content owner can be interpreted as an original electronic file generation apparatus as recited; also see Fig. 3, Fig. 4 and [0080]),
“wherein the original electronic file is not received when the original electronic fingerprint of the original electronic file is received” (see Yu et al., [0041] wherein the content owners only submit the VDNA fingerprints extracted from the master media content and not provide the original master media content to the identification server).

As to claim 18, this claim is rejected based on the same reason as above to reject claim 17 and is similarly rejected including the following:
Yu et al. teaches:
“wherein the second electronic apparatus is further configured to receive at least one of an original storage path information of the original electronic file, a first identifier of the original electronic file generation apparatus and an original meta information of the original electronic file, together with the original electronic fingerprint from the original electronic file generation apparatus” (see Yu et al., [0040] for receiving metadata information of the media content together with the VDNA fingerprints of the media content from the content owners (i.e., original electronic file generation apparatus)).

As to claim 19, this claim is rejected based on the same reason as above to reject claim 17 and is similarly rejected including the following:
	Yu et al. teaches:
“wherein the original electronic fingerprint is generated when the original electronic file is generated or when at least part of the 36original electronic file is backed up” (see Yu et al., [0127] and [0132] for extracting/generating VDNA fingerprints from the master media content generated by the content owners).

As to claim 20, this claim is rejected based on the same reason as above to reject claim 17 and is similarly rejected including the following:
Yu et al. teaches: 
“wherein the original electronic fingerprint comprises: a first portion generated by the original electronic file generation apparatus during the generation of the original electronic file; AND a second portion generated when the original electronic file generated by the original electronic file generation apparatus is changed or deleted” (see Yu et al., [0127] and [0132] for generating VDNA fingerprints for media contents generated by content owners).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5 and 13 (effective filing date 11/21/2018 or 11/24/2017 (if perfected)) are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Publication No. 2016/0381436, Publication date 12/29/2016), and further in view of Rajagopalan (U.S. Publication No. 2013/0188926, Publication date 07/25/2013).

As to claims 5 and 13, Yu et al. teaches all limitations as recited in claims 2 and 10 respectively including transmitting metadata of the content/file together with the fingerprint (see Yu et al., [0040] and [0080]) including information to identify a source of the recognized media (see [0101]).
However, Yu et al. does not explicitly teach:
“wherein the first identifier comprises at least one among an Internet protocol (IP) address, a media access control (MAC) address, an identification, an installation place, an installation purpose, and a model name of the original electronic file generation apparatus”.  
On the other hand, Rajagopalan teaches:
“wherein the first identifier comprises at least one among an Internet protocol (IP) address, a media access control (MAC) address, an identification, an installation place, an installation purpose, and a model name of the original electronic file generation apparatus” (see Rajagopalan, Fig. 4A and [0048] for identification information including a user device ID, address information (e.g., an IP address)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rajagopalan's teaching to Yu et al.’s system by implementing a feature of transmitting/receiving metadata information including user device ID or IP address.  Ordinarily skilled artisan would have been motivated to do so to provide Yu et al.’s system with an effective way to manage fingerprint information in association with other metadata information related to content/files in databases in the server.  In addition, both of the references (Yu et al. and Rajagopalan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, a server receiving and comparing signatures/fingerprints/digests of content to identify and validate the content.  This close relation between both of the references highly suggests an expectation of success when combined.

Claims 6 and 14 (effective filing date 11/21/2018 or 11/24/2017 (if perfected)) are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Publication No. 2016/0381436, Publication date 12/29/2016), and further in view of Smith et al. (U.S. Publication No. 2014/0006796, Publication date 01/02/2014).

Regarding claims 6 and 14, Yu et al. teaches all limitations as recited in claims 2 and 10 respectively, including receiving metadata information of media content/files (see Yu et al., [0040])
However, Yu et al. does not explicitly teach the received metadata of the content/file including the storage path information and a feature of retrieving the content/file based on its storage path information as recited as follows:
“further comprising requesting the original electronic file generating apparatus to provide the original electronic file on the basis of the original  storage path information of the original electronic file, which is received from the original electronic file generation apparatus” (see claim 6), OR
“further comprising a processor configured to request the original electronic file generating apparatus to provide the original electronic file on the basis of the original  storage path information of the original electronic file, which is received from the original electronic file generation apparatus” (see claim 14).
On the other hand, Smith et al. teaches the received metadata of the content/file including the storage path information and a feature of retrieving the content/file based on its storage path information (see Smith et al., Fig. 1, Fig. 2 and [0022] for receiving the file signature from the ETS client (i.e., computer system 12), wherein the file signature includes different file information (e.g., file system path, file name) together with cryptographic hash data (i.e., file fingerprint); also see Smith et al., [0019] wherein a file system path is used to access/locate the file in the file system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith et al.'s teaching to Yu et al.’s system by implementing a feature of using file path information for retrieve the content/file.  Ordinarily skilled artisan would have been motivated to do so to provide Yu et al.’s system with an effective way to manage fingerprint information in association with other metadata information including the storage file path information for identifying and retrieving content/file in the fingerprint database of the identification server.  In addition, both of the references (Yu et al. and Smith et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, a server receiving and comparing signatures/fingerprints of content to identify and validate the content.  This close relation between both of the references highly suggests an expectation of success when combined.

















Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164